Citation Nr: 0921543	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-03 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to nonservice-connected death pension 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran had active service during World War II consisting 
of Recognized Guerrilla Service and Regular Philippine Army 
Service.  He died in April 1980 and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied the benefit 
sought on appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).



FINDINGS OF FACT

1.  A decision dated in September 1980 originally denied the 
appellant entitlement to nonservice-connected death pension 
benefits and this was affirmed in a June 1981 BVA decision.  

2.  The additional evidence submitted since the June 1981 BVA 
decision is cumulative or redundant of evidence previously 
considered and does not relate to unestablished facts 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The June 1981 BVA decision denying entitlement to 
nonservice-connected death pension benefits is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. 
§§ 20.1100, 20.1104 (2007).  

2.  Evidence obtained since the June 1981 BVA decision is not 
new and material, and the claim of entitlement to nonservice-
connected death pension benefits is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156, 20.1105 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in January 2005, June 2005 and November 
2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced her in 
the adjudication of her appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  

However, even if there were some defect or shortcoming in the 
VA's "duty to notify" and "duty to assist" obligations it 
would represent harmless error in this case.  In this regard, 
the Board finds that it is the law, and not the evidence that 
is dispositive in this case.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Essentially this case involves application of 
the law to undisputed facts.  Under these circumstances no 
further notice or assistance is necessary because there is no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the appellant's appeal.

In a decision dated in September 1980, the RO initially 
denied entitlement to nonservice-connected death benefits 
because the Veteran did not have qualifying service.  This 
was confirmed in a June 1981 Board decision.  That decision 
is final, and as such, it became final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

The appellant subsequently requested that her claim of 
entitlement to nonservice-connected death pension benefits be 
reopened.  Her essential contention is that the Veteran had 
U.S. Army Service from July 1942 to April 1947.  Generally, 
where prior RO decisions have become final, they may only be 
reopened through the receipt of new and material evidence.  
38 U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the June 1981 BVA decision, the evidence 
included all the records and statements submitted by the 
appellant for consideration, service department records-
including those records declining to find that the Veteran 
had U.S. Army service, and available service records.  On the 
basis of service department records, no qualifying service 
was found to entitle the appellant to the benefits sought.  

Evidence received since the June 1981 BVA decision includes 
submission of statements by the appellant alleging that the 
Veteran had the appropriate service to entitle her to 
nonservice-connected death pension benefits, duplicates of 
records that were already associated with the claims file and 
considered in prior decisions, and a record from the National 
Personnel Records Center (NPRC) indicating that the Veteran 
had Recognized Guerilla Service from November 1944 to 
November 1945 and Regular Philippine Army Service from 
November 1945 to February 1946.  The new evidence also 
included a letter purported to be from the NPRC, dated in May 
2003, and received in November 2006, indicating that the 
Veteran had service until April 1947.  This record, however, 
did not indicate what type of service the Veteran allegedly 
had from February 1946 to April 1947, nor did it suggest this 
was qualifying U.S. Army service.  

Under VA laws and regulations pension is payable to a 
surviving spouse of a veteran of a period of war who meets 
service requirements or at the time of death was receiving 
(or entitled to receive) compensation or retirement pay for 
service-connected disability.  38 U.S.C.A. § 1541(a); 
38 C.F.R. § 3.3(b)(4).  The basic service requirements for 
death pension are that a veteran served in the active 
military, naval or air service.  38 U.S.C.A. § 1521(j); 
38 C.F.R. § 3.3(3).  However, Congress has prescribed that 
service before July 1, 1946, in the Organized Military Forces 
of the Government of the Commonwealth of the Philippines 
shall not be deemed to have been active military, naval or 
air service for purposes of benefits under Chapter 15, Title 
38, United States Code.  38 U.S.C.A. § 107(a); 38 C.F.R. 
§ 3.40(c).

Service records and the service department establish that the 
Veteran did not have the requisite active service for 
purposes of the appellant's claim for death pension benefits.  
The service department has recently certified that the 
Veteran served in the Recognized Guerilla Service from 
November 1944 to November 1945, and in the Regular Philippine 
Army from November 1945 to February 1946.  Although the 
appellant contends that the Veteran had requisite service 
based upon a record that was previously considered, it has 
been clearly noted in the record that his alleged U.S. Army 
Service was revoked in a November 1953 service department 
record.  Further the purported NPRC record indicating service 
until April 1947 did not indicate what type of service the 
Veteran had.  Thus, regardless of the dates of the Veteran's 
service, and the Board notes that at the time of the June 
1981 BVA decision the Veteran's service appears to have been 
certified as far back as 1942, service department records 
clearly and only establish the Veteran's service consisted of 
combined service in the Regular Philippine Army and 
Recognized Guerillas.  As stated above, the Veteran's U.S. 
Army Service was revoked in 1953 and there are there are no 
competent, official records to contradict this.  Service 
department determinations are binding on the VA for purposes 
of establishing service in the United States Armed Forces.  
See 38 C.F.R. § 3.203; Sarmiento v. Brown, 7 Vet. App. 80, 83 
(1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

The documents or evidence submitted by the appellant since 
June 1981 (or previously), other than the NPRC record 
confirming the Veteran's Combination Service in the 
Recognized Guerillas and Regular Philippine Army, in support 
of her claim do not satisfy the requirements of 38 C.F.R. § 
3.203 as acceptable proof of service, as they are not 
official documents from the appropriate U.S. service 
department indicating the specific service required for 
entitlement to nonservice-connected death pension benefits.  
Although one document reflects service until April 1947, it 
does not indicate what type of service the Veteran had during 
that time period.  If the evidence is not competent to 
establish proof of service, it necessarily follows that the 
evidence cannot serve as a basis to reopen.  Accordingly, the 
additional evidence is not new and material.  Rather the 
evidence is cumulative of the already established fact that 
the appellant's spouse served in the Philippine Army but has 
no qualifying service with U.S. Armed Forces for pension 
benefit purposes.  The Court has established that evidence 
that corroborates a previously established fact is 
cumulative.  See Anglin v. West, 203 F. 3d 1343 (Fed. Cir. 
2000).  Accordingly, the claim is not reopened and remains 
denied.  


ORDER

New and material evidence not having been submitted, the 
claim for entitlement to nonservice-connected death pension 
benefits is not reopened and remains denied.   



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


